Title: To Thomas Jefferson from Bernard Peyton, 23 October 1820
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
23d Octobr 1820
I am in rect this morning your esteemed favor covering J. W. Eppes’s draft on the Virga Bank for thirty five hundred $3,500 dollars payable to my order, which is drawn & at your credit, & will be paid to your orders as fast as called for—In the last three or four days have paid several small drafts of yours to various persons—I have met with the half of a delightful double Gloucester Cheese, which I have had carefully put up for you, & only wait to forward it, to be informed whether it shall go to Monticello or Poplar Forrest—I beg you will accept it, & am sorry I could not obtain the whole—You did not mention in your last whether the Harpsichord strings had reached you safely, & whether they would answer.With great respect & regard Dr Sir Yours very TruelyB. Peyton